--------------------------------------------------------------------------------

Exhibit 10.2
 
[Benihana Letterhead]
 
February 9, 2009

 
Mr. Joel A. Schwartz
8685 NW 53 Terrace, Suite 201
Miami, Florida 33166

 
Dear Joel:
 
          This letter confirms our agreements as follows:
 
          1. Resignations. By your signature below, you hereby resign, effective
immediately, (i) as a director of Benihana Inc. (the “Company”), (ii) as the
Chairman and Chief Executive Officer of the Company, and (iii) from all
directorships or other offices you may hold at any of the Company’s subsidiaries
or affiliates. You will, upon request, execute and deliver to us such additional
documents as we may from time to time reasonably request to evidence such
resignations.
 
          2. Termination of Employment Agreement. The Employment Agreement
between you and the Company dated March 17, 2008 (and your employment by the
Company thereunder) is hereby terminated effective immediately. Subject to the
terms and conditions of the Employment Agreement and this letter agreement, such
termination will be treated as a termination by the Company without cause
pursuant to the provisions of Section 8.1 of the Employment Agreement and both
you and the Company will continue to be bound by all of the provisions of the
Employment Agreement. In this connection, among other things: (i) you will be
entitled to be paid the Severance Benefit and the Retirement Benefit (each as
defined in the Employment Agreement) subject to the terms and conditions thereof
including your execution and delivery to the Company of the general release as
contemplated in Section 4.5 thereof, (ii) you will be entitled to participate in
the Insurance Plans or to receive the Insurance Payment as provided in Section 9
(b) of the Employment Agreement, and (iii) you will continue to be bound by the
confidentiality, non competition and other provisions of Section 10 of the
Employment Agreement.
 
          3. Consulting Arrangement. You hereby agree that during the period
commencing on the date hereof and ending on the earlier of (i) your death, or
(ii) the fifth anniversary of the date hereof (the “Consulting Term”), you will
render advice and assistance with respect to such aspects of the Company and its
business as the Company may from time to reasonably request of you (the
“Services”); provided, however, that except as the Company may otherwise agree,
you will in no event be required to provide Services in excess of 20 man hours a
month. In consideration of your agreement to render the Services and as sole
compensation therefor, the Company will pay to you the sum of $86,000, such
payment to be made in five equal annual installments of $17,200 commencing on
the first anniversary of the date hereof.

 
 

--------------------------------------------------------------------------------

 
 
          4. Stock Grants. All outstanding stock options granted to you under
the terms of the Company’s 2007 Equity Incentive Plan (the “2007 Plan”), shall
continue in effect subject to and in accordance with the terms of that Plan and
such option grants. This will confirm that the Compensation Committee of the
Board of Directors of the Company has authorized the acceleration of the vesting
of all of the options (and the termination of all forfeiture provisions
applicable to shares of restricted stock) granted to you under the 2007 Plan and
that all such options are fully vested and exercisable (and that none of such
shares of restricted stock are subject to a risk of forfeiture) as at the date
hereof. You further acknowledge that all outstanding stock options granted to
you by the Company other than those granted under the 2007 Plan shall expire by
their terms in connection with the termination of your employment with the
Company, all as more fully provided under the terms of the plans pursuant to
which such options were granted to you and your related option grants.
 
          5. Non Disparagement. You agree not to make any statements (written or
oral) of a defamatory, disparaging or critical nature to any third party about
the Company and/or its owners, directors, officers, employees, operations,
products and/or services; and the Company agrees not to make (and to use its
best efforts to cause its directors, officers, employees and affiliates not to
make) any statements (written or oral) of a defamatory, disparaging or critical
nature to any third party about you. Nothing herein shall prohibit any party
from giving truthful testimony or statements in any litigation or governmental
investigation or proceeding requiring the same.
 
          7. Miscellaneous. This letter agreement shall be governed by, and
construed in accordance with the laws of the State of Florida, applicable to
agreements made and to be performed solely within such state. In the event of a
conflict between this letter agreement and the Employment Agreement, the terms
and conditions of this letter agreement will be controlling. Each party reserves
all remedies available to it at law or in equity for any breach of the other
party’s obligations hereunder or under the Employment Agreement, including, in
the case of the Company, the right to terminate any further payments due
thereunder.
 
          If the above accurately reflects our understanding as to the subject
matter thereof, please sign the enclosed copy of this letter and return the same
to the undersigned.

         
Sincerely yours,
     
Benihana Inc.
     
By
/s/ Darwin C. Dornbush       Darwin C. Dornbush       Chairman  




   
Agreed and Accepted
this 9th day of February, 2009:
/s/ Joel A. Schwartz  
Joel A. Schwartz
 

 